                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    MARCUS FLEMING                                                                  PLAINTIFF

    V.                                            CIVIL ACTION NO. 3:18-CV-477-DPJ-FKB

    AMERICAN AIRLINES, INC.                                                      DEFENDANT

                                             ORDER

         Defendant American Airlines, Inc. (“American”) filed a Motion to Dismiss or in the

alternative, Motion to Compel Pre-Discovery Disclosure Requirements and Discovery Responses

[14].1 For the reasons that follow, American’s motion to compel is granted, but its motion to

dismiss is denied without prejudice.

I.       Facts and Procedural History

         Plaintiff Marcus Fleming says a brown recluse spider bit him on an American flight in

September 2016. Compl. [1-1] ¶ 4. Although he sued American in Rankin County Circuit

Court, American removed the case to this Court, where the magistrate judge entered a Case

Management Order on September 14, 2018. Among other provisions, that Order required the

parties to “fully comply with the pre-discovery disclosure requirements of [Federal Rule of Civil

Procedure] 26(a)(1)” and Local Rules “16(d) and 26(a) by September 25, 2018.” Order [9] at 2.

The Order also set a March 20, 2019 discovery deadline.

         On September 28, 2018, American served discovery requests on Fleming. Nearly three

months later, having received neither discovery responses nor Fleming’s pre-discovery

disclosures, American filed its first Motion to Compel. Mot. [13]. Judge Ball denied that motion



1
  Movant files the motion on behalf of “Air Wisconsin, LLC[,] erroneously sued as American
Airlines.” Mot. [14] at 1. For ease of reference, the Court will refer to Defendant as American,
the named defendant.
for American’s failure to participate in a discovery conference as required by the Case

Management Order, and on January 9, 2019, Judge Ball held a telephonic discovery conference

with the parties to discuss the outstanding discovery issues.

       On January 21, 2019, having still not received either Fleming’s pre-discovery disclosures

or his responses to its September discovery requests, American filed the instant motion. In it,

American asks

       for an Order of Dismissal for Plaintiff’s Failure to Comply with the Case
       Management Order entered in this matter on September 14, 2018. In the
       Alternative, Defendant moves this Court for an Order compelling the Plaintiff to
       accurately respond to the Pre-Discovery Disclosures [and] Defendant’s First Set
       of Interrogatories and Requests for Production of Documents. Further, Defendant
       moves that the Court Order that the Plaintiff’s objections, if any, to discovery be
       waived. Finally, the Defendant moves that the Court Order that Plaintiff pays
       reasonable attorney fees, costs and expenses incurred in filing this Motion.

Mot. [14] at 3. The deadline for Fleming to respond to the motion came and went with no

response, and on March 18, 2019, Judge Ball entered a Show Cause Order, requiring Fleming to

respond to the motion on or before April 1, 2019. Order [16].

       On April 1, 2019, Fleming filed three documents: a Notice of Service of Response to

Interrogatories [17], a Notice of Service of Response to Request for Production [18], and a half-

page Response to the Order to Show Cause [19]. In the latter document, Fleming’s attorney

explains that “[d]ue to the fact that Mr. Fleming has been incarcerated and counsel for Plaintiff

has been serving in the state legislature, it has been very difficult for [counsel] to have access to

[Plaintiff].” Resp. [19] ¶ 2. He further represented that he had mailed Fleming’s discovery

responses to Defendant “via first class mail on this date.” Id. ¶ 4.2



2
  Although he has not sought one, Fleming argues that “[u]nder Mississippi law persons serving
in the legislature are entitled to an automatic continuance.” Pl.’s Resp. [19] ¶ 3. He presumably
refers to Mississippi Code section 11-1-9, which allows legislators to obtain continuances. But
this state procedural rule does not apply in federal court. See United States v. Onu, 730 F.2d
                                                  2
       Unsure whether Fleming’s apparent compliance with the discovery requests mooted

American’s motion, the Court directed American to file a rebuttal in support of its motion, which

American did on April 18. According to American, as of that date, “Plaintiff has yet to provide

any documents or information to the Defendant.” Rebuttal [20] at 2. In particular, American

notes that, though Fleming’s counsel claimed to have mailed discovery responses (but not the

long overdue pre-discovery disclosures) on April 1, American had yet to receive them. Its three

follow-up emails to Fleming’s attorney—on April 1, April 2, and April 9—requesting that the

discovery responses be emailed to American’s counsel went unanswered. Therefore, citing only

cases decided by the Mississippi Supreme Court and Mississippi Court of Appeals, American

“renew[ed] its Motion for an Order of Dismissal pursuant to [Federal Rules of Civil Procedure]

41(b) and/or 37(b).” Id. at 4.

II.    Analysis

       Federal Rule of Civil Procedure 37 permits the Court to sanction discovery violations—

including failure to make required disclosures or to respond to discovery requests—with an order

of dismissal. But

       several factors . . . must be present before a district court may dismiss a case with
       prejudice as a sanction for violating a discovery order: (1) the refusal to comply
       results from willfulness or bad faith and is accompanied by a clear record of delay
       or contumacious conduct; (2) the violation of the discovery order must be
       attributable to the client instead of the attorney; (3) the violating party’s
       misconduct must substantially prejudice the opposing party; and (4) a less drastic
       sanction would not substantially achieve the desired deterrent effect.

Moore v. CITGO Refining & Chems. Co., L.P., 735 F.3d 309, 316 (5th Cir. 2013) (quoting Doe

v. Am. Airlines, 283 F. App’x 289, 291 (5th Cir. 2008)) (internal quotation marks omitted).



253, 257 (5th Cir. 1984) (addressing similar Texas statute); see also Miss. Code Ann. § 11-1-9
(limiting application to matters “before any court of this state”).


                                                 3
       American does not address these factors—or even identify them as providing the

controlling test—instead relying on inapplicable state-law cases. So while the Court agrees that

Fleming’s conduct may and should be sanctioned under Rule 37, the Court cannot dismiss the

case under Rule 37 on this record.3 The request for dismissal is denied without prejudice.

       That said, Fleming’s pre-discovery disclosures are now six to seven months overdue, and

American never received the already delinquent discovery responses. Therefore, American’s

alternative motion to compel is granted, and Fleming is ordered to provide pre-discovery

disclosures and complete, verified discovery responses to American’s counsel, via email, within

10 days of the entry of this Order. Fleming should have no trouble meeting this deadline because

the Court accepts counsel’s representation that the responses were already finalized and mailed

on April 1, 2019. Failure to comply with this Order may result in further sanctions—including

possible dismissal—if American so moves. If Fleming complies, the parties should contact

Judge Ball’s chambers to set the case for a status conference to amend the Case Management

Order, as the discovery deadline has now expired.

       Finally, as to American’s remaining requests, pursuant to Federal Rule of Civil Procedure

33(b)(4), Fleming waived any objections he has to American’s interrogatories unless the Court

excuses his failure to timely object “for good cause.” To the extent Fleming wishes to object to

any of the discovery requests, he should be prepared to demonstrate good cause for the delay.

American’s request for its reasonable fees, costs, and expenses incurred in filing this motion is



3
  Similar requirements apply to dismissals under Rule 41(b). See Price v. McGlathery, 792 F.2d
472, 474 (5th Cir. 1986) (stating that “the same criteria developed for evaluating dismissals for
failure to prosecute under [Rule] 41(b) are to be applied in a [R]ule 16(f) case” and explaining
that “most courts affirming dismissals have found at least one of three aggravating factors: (1)
delay caused by plaintiff himself and not his attorney; (2) actual prejudice to the defendant; or
(3) delay caused by intentional conduct”).


                                                 4
granted, because even if Fleming mailed the responses in April, they were already late, and he

still has not provided disclosures. American should submit an affidavit properly documenting

those amounts within 10 days of the entry of this Order; Fleming will be given 14 days to file a

response if he finds the fees unreasonable.

III.   Conclusion

       The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, American’s Motion to Dismiss or in the alternative,

Motion to Compel Pre-Discovery Disclosure Requirements and Discovery Responses [14] is

granted in part. Fleming is ordered to provide pre-discovery disclosures and discovery responses

to American’s counsel, via email, within 10 days of the entry of this Order. American’s request

for fees, costs, and expenses is granted, and American is directed to file a supporting affidavit

within 10 days of the entry of this Order. The motion to dismiss is denied without prejudice.

       SO ORDERED AND ADJUDGED this the 21st day of June, 2019.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
